        Case 1:19-cv-05292-KPF Document 20 Filed 06/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

QUANDELL HICKMAN,

                           Plaintiff,
                                                     19 Civ. 5292 (KPF)
                    -v.-
                                                           ORDER
THE CITY OF NEW YORK,

                           Defendant.

KATHERINE POLK FAILLA, United States District Judge:

      The Court entered the civil case management plan and scheduling order

in this case on February 3, 2020. (Dkt. #17). That order calls for the parties to

appear for a pretrial conference on June 11, 2020. (See id.). On March 30,

2020, the Court received a letter from Mr. Hickman stating that he is being

detained at the Manhattan Detention Complex. (Dkt. #18). On April 2, 2020,

the Court endorsed that letter and told Mr. Hickman to update the Court if he

changes facilities or is released from custody. (Dkt. #19). The Court has not

heard from Mr. Hickman to date.

      Due to the COVID-19 Pandemic, and Mr. Hickman’s detention, it is likely

that Mr. Hickman will not be able to participate in the pretrial conference

scheduled for June 11, 2020, even if that conference is made telephonic. On

June 1, 2020, the Court reached out to defense counsel by email to inquire as

to whether she has had any contact with Plaintiff in the past few weeks. She

informed the Court that she has not had any communication with him.

Accordingly, the pretrial conference previously scheduled for June 11, 2020 is

hereby ADJOURNED sine die. Nonetheless, the parties are hereby ORDERED
        Case 1:19-cv-05292-KPF Document 20 Filed 06/02/20 Page 2 of 2



to submit, either jointly or separately, letters to the Court on or before June

19, 2020 updating the Court on the status of discovery. At that time, the

Court will schedule the next pretrial conference.

    SO ORDERED.

 Dated: June 2, 2020
        New York, New York

                                                      KATHERINE POLK FAILLA
                                                     United States District Judge




   A copy of this Order was mailed by Chambers to:
   Quandell Hickman
   09399869R
   Manhattan Detention Complex
   125 White Street
   New York, NY 10013




                                            2
